—Judgment, Supreme Court, New York County (Charles J. Tejada, J.), rendered March 25, 1991, which convicted defendant, after a jury trial, of criminal sale of a controlled substance in the *360third degree and sentenced him, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
Defendant’s contention that the trial court erred in admitting testimony that he possessed $88 at the time of his arrest has not been preserved as a matter of law and we decline to consider it in the interest of justice. (CPL 470.05 [2].) Were we to reach this contention we would find it without merit. Where a defendant is charged with the sale of drugs, in addition to possession of other drugs with intent to sell, money recovered from the defendant is admissible "as relevant to establish intent” (People v Haynes, 172 AD2d 242, lv denied 78 NY2d 967). Accordingly, the money was properly admitted into evidence and it was permissible for the prosecutor to make comment. Concur—Murphy, P. J., Ellerin, Wallach, Kassal and Nardelli, JJ.